CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated February 21, 2007, relating to the financial statements and financial highlights which appears in the December 31, 2006Annual Report to Shareholders of Sequoia Fund, Inc., which are also incorporated by reference into the Registration Statement.We also consent to the reference to us under the heading “Financial Highlights” in such Registration Statement. /s/ PricewaterhouseCoopers LLP New York, New York April
